Citation Nr: 0728293	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for degenerative joint disease 
of the lumbosacral spine has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to October 
1982.

In an August 2001 decision, the RO denied the veteran's 
original service connection claim for degenerative joint 
disease of the lumbosacral spine.  Although the RO notified 
the veteran of the denial of her claim in August 2001, the 
veteran did not initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO declined to reopen a claim for 
service connection for degenerative joint disease of the 
lumbosacral spine.  In January 2005, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2005.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an August 2001 rating decision, the RO denied the 
veteran's claim for service connection for degenerative joint 
disease of the lumbosacral spine; although notified of the 
denial later in August 2001, the veteran did not initiate an 
appeal.

3.  None of the new evidence associated with the claims file 
since the August 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for degenerative joint disease for 
lumbosacral spine or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2001 RO decision that denied the veteran's 
claim for service connection for degenerative joint disease 
of the lumbosacral spine is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's August 2001 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for degenerative joint 
disease of the lumbosacral spine are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen her claim for service connection for degenerative 
joint disease of the lumbosacral spine, as well as what 
information and evidence was needed to substantiate the 
underlying service connection claim, what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Clearly, this letter meets 
Pelegrini and Kent content of notice requirements, as well as 
the VCAA's  timing requirements. 

Regarding the Dingess/Hartman decision, the Board notes that 
the RO has not provided to the veteran information pertaining 
to the assignment of disability ratings or effective dates; 
however, on these facts, such omission is not shown to 
prejudice the veteran.  As the Board's decision herein denies 
the petition to reopen a service connection claim, no 
effective date or higher rating is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from VA Medical Centers 
(VAMCs) in Columbia, South Carolina, and Salisbury, Durham 
and Asheville, North Carolina, and reports of VA examination.  
Also of record and considered in connection with the claim 
are various written statements submitted by the veteran and 
by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, 
while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

The veteran's entitlement to service connection for 
degenerative joint disease of the lumbosacral spine has 
previously been considered and denied.  The veteran filed a 
claim addressing this condition in March 2001.  In a rating 
decision issued later in August 2001, the RO denied a claim 
for this disability, noting that there was no evidence of a 
chronic back condition or degenerative joint disease in 
service or of degenerative joint disease within the one-year 
presumptive period after discharge from service.  Evidence 
then considered consisted of the veteran's service medical 
records.  These records include notations related to a fall 
in October 1979 when the the veteran injured her left wrist, 
but no complaints or treatments concerning the back are 
noted.  

Also of record were VA medical records from February 1988 to 
January 1997.  An October 1988 x-ray of the lower back was 
unremarkable but for minimal anterior wedging of L1 and the 
normal appearance of disc interspace and sacroiliac joints.  
A November 1988 discharge record reflects that the veteran 
was in two motor vehicle accidents in 1988, that she hurt her 
back and possibly suffered a fractured vertebra, and then had 
recurring back pain.  A July 1989 VA medical record reveals 
the veteran was seen for chronic low back pain some 10 months 
after a car accident.  Magnetic resonance imaging (MRI) scans 
from August 1995 and October 1995 reveal degenerative changes 
of the lumbosacral spine at L5-S1.  A January 1996 discharge 
record from Dorn Veterans Hospital reveals that the veteran 
was diagnosed with degenerative joint disease of the 
lumbosacral spine at the L4-L5 and L5-S1 positions in 
December 1995.  

Also of record at the time of the August 2001 denial were 
private records from D.P., M.D., the veteran's private 
physician from June 2000 to December 2000.  These records 
show that the veteran was seen for exacerbation of chronic 
low back pain with symptoms noted as beginning in 
approximately June 2000.

Although notified of the August 2001 denial later in August 
2001, the veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen a claim for service 
connection for degenerative joint disease of the lumbosacral 
spine in July 2004.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the August 2001 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Evidence added to the claims file since the August 2001 
denial include reports of VA examinations in January 2002 and 
May 2004 which pertain to unrelated medical conditions.  

Also added to the claims file are VA outpatient medical 
records from various VA facilities, dated between August 2001 
and May 2005, which show that the veteran was seen and 
treated for her chronic low back pain and muscle spasms.  For 
example, a MRI scan dated in December 2003 shows degenerative 
changes in the lumbosacral spine at L4-5, and L5-S1.  An 
August 2004 VA medical record shows that conservative non-
surgical therapy was recommended to treat the veteran's low 
back pain.

The additionally received medical evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
degenerative joint disease of the lumbosacral spine.  The 
private and VA records that pertain only to unrelated 
conditions clearly are not relevant to the matter under 
consideration.  None of the private and VA medical records 
related to the veteran's back complaints include any opinion 
or comment that addresses the etiology of the veteran's 
current back disorder; the VA outpatient treatment records, 
in particular, show only continuing treatment for back pain 
and degenerative joint disease.  As none of the medical 
evidence received is pertinent to the central question 
underlying the claim for service connection-whether there 
exists a medical relationship between the current 
degenerative joint disease of the lumbosacral spine and 
service-none of this evidence raises a reasonable 
possibility of substantiating the claim.  

The only additional evidence associated with the claims file 
consists of various statements submitted by the veteran or on 
her behalf (by her representative).  These statements appear 
to reiterate some assertions advanced in connection with the 
prior claim.  However, even if new, such lay assertions 
provide no basis for reopening the claim.  As indicated 
above, this claim turns on a medical matter.  As the veteran 
and her representative are laypersons without the appropriate 
medical training or expertise, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter-such as the 
etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for degenerative joint disease of the lumbosacral 
spine has not been received.  As such, the requirements for 
reopening the claim are not met, and the August 2001 denial 
of the claim for service connection for degenerative joint 
disease of the lumbosacral spine remains final.  As the 
veteran has not fulfilled her threshold burden of submitting 
new and material evidence to reopen her finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
degenerative joint disease of the lumbosacral spine is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


